Appeal by the defendant from an amended judgment of the Supreme Court, Queens County (Friedmann, J.), rendered April 27, 1987, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, without a hearing, and imposing a sentence of imprisonment upon his previous conviction of criminal possession of stolen property in the first degree, reckless endangerment in the first degree, and criminal possession of a weapon in the fourth degree.
Ordered that the amended judgment is reversed, the sentence is vacated, and the matter is remitted to the Supreme Court, Queens County, for further proceedings in accordance herewith.
The defendant argues, and the People concede, that the sentence must be vacated. We agree. There was no hearing held prior to the court’s decision to revoke the defendant’s sentence of probation. CPL 410.70 provides that a court may not revoke a sentence of probation unless the court has found that the defendant has violated a condition of the sentence and the defendant has had an opportunity to be heard. Therefore this matter must be remitted for a revocation hearing pursuant to CPL 410.70. Bracken, J. P., Lawrence, Fiber, Harwood and Rosenblatt, JJ., concur.